Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the analysis provided in the Remarks dated 12/14/2020 and amended claims associated therewith, and concurrently finds the claims to be eligible under §103.  
As per the prior art, the prior art does not teach or fairly suggest all of the limitations of the claimed invention including inter alia a central server system comprising: a processor, a communication device coupled to a communication network, a database, and storage containing instructions executable by the processor to cause: an application programming interface of the server system to receive, at successive times, updated inventory information from the point-of-sale systems of the two or more physical retail stores electronically through the communication network, the updated inventory information identifying items in inventory at each of the respective physical retail stores as of each of the successive times, the updated inventory information reflecting, as of each of the successive times, items transferred from inventory of the respective physical retail stores and items transferred from a supplier into inventory of the respective physical retail stores, the updated inventory information received from the point-of-sale systems of the two or more physical retail stores including (a) supplier information that identifies the supplier of the items transferred into inventory of the respective physical retail stores and indicates availability of the suppliers' items at the respective physical retail stores, and (b) other information about the suppliers' items, the supplier being enabled to showcase its items by participating passively in the platform by virtue of (c) the supplier transferring items into inventory of the respective physical retail stores and (d) the updated inventory information being received from the point of sale systems of the two or more physical retail stores, the database of the central server system configured to maintain current inventory information for items in inventory at the two or more physical retail stores, to update the current inventory information based on the received updated inventory information, the current inventory information indicating the availability of the supplier's items at the respective physical retail stores, and the other information about the supplier's items, and the central server system configured to make available through the communication network to the device of the  representative of the two or more  physical retail stores under common ownership, current inventory information, maintained in the database of the central server system, for items in inventory at  the two or more  physical retail stores to enable the representative of the two or more physical retail stores to view and manage inventories of the supplier's items across the two or more physical retail stores under common ownership.  The closest prior art of record is Lucas in Office Action dated 08/25/2020 wherein Lucas ¶0053 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/              Primary Examiner, Art Unit 3623